DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   12/07/2020. 
Claims 1-6, 8-13, and 15-19 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
In the interest of continuity of prosecution, Examiner notes a change of name since the previous Office Action was mailed.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
In Section III of the Applicant’s remarks, it is stated that claim 8 has been amended based on the previous objection to the claim due to informalities, however, an amendment pertaining to the objection is not present in the Currently Amended claim. Therefore, the objection is being maintained.
Applicant’s arguments with respect to claim(s) 1-6, 8-13, and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically 

Claim Objections
Claim 8 is objected to because of the following informality:  Line 2: suggested change from “at least on processor” to --at least one processor--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 12, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crutchfield et al. (US PG Pub No. 2015/0334505), hereinafter Crutchfield.

Regarding claims 1, 8, and 15, Crutchfield teaches
(claim 1) A method for processing audio data, comprising ([0076] a method for a user to engage a virtual demonstration of an acoustic system):
(claim 8) A non-transitory computer-readable medium having stored therein a set of instructions that, when executed by at least on processor of a computer system, causes the computer system to perform a method for processing audio data ([0117:1-3], [0118:1-3], [0119:1-9] a computer system has a computer readable media includes at least one set of instructions that can be executed by the processor to perform particular tasks), the method comprising:
(claim 15) A device for processing audio data ([0017:1-3] a computer system, i.e. device), comprising:
a memory for storing a set of instructions ([0118:1-3], [0119:1-3] a memory stores a set of instructions); and
at least one processor configured to execute the set of instructions to cause the device to perform ([0119:3-9] a processor executes the instructions to perform a particular task):

acquiring audio data by an audio capturing device ([0035:1-7], [0036:1-14] a song or other input signal is played by the speaker, i.e. audio data, which is captured by a microphone array);
determining feature information of an enclosure in which the audio capturing device is located ([0037] characteristics of a reference space in which the demonstration is presented, i.e. enclosure in which the audio capturing device is located, are determined, where the characteristics include material absorption parameters and geometry of the room, i.e. determining feature information); and
 reverberating the feature information into the audio data ([0042-3], [0048:8-10] the user may choose a specific environment with selected characteristics, i.e. feature information, and the effects of the environment, such as reflection parameters, from the user-selected options can be applied to the user-selected input to produce an output representative of how the input would sound being played in the selected environment, i.e. reverberating…into the audio data), wherein reverberating the feature information into the audio data comprises:
setting a plurality of testing enclosures having different feature information, testing audio capturing devices being placed within the plurality of testing enclosures respectively, wherein the feature information of the testing enclosures is different from the feature information of the enclosure ([0045-6], [0048-9] transfer functions of a variety of environments, i.e. plurality of testing enclosures, can be empirically determined by stimulating an acoustic input through a speaker to be captured by a microphone array, i.e. testing audio capturing devices being placed within the plurality of testing enclosures respectively, where measured ;
testing the testing audio capturing devices within the plurality of testing enclosures to determine impulse response information of each testing audio capturing device caused by a corresponding testing enclosure ([0045-6], [0048-9] transfer functions or impulse responses, which are the time domain equivalent of the transfer function, i.e. impulse response information, of a variety of environments, i.e. plurality of testing enclosures, can be empirically determined by stimulating an acoustic input through a speaker to be captured by a microphone array, i.e. testing the testing audio capturing devices, where the impulse response of a specific demonstration environment may be extracted, i.e. determine impulse response information…caused by a corresponding testing enclosure);
performing a fitting process on the determined impulse response information of the testing audio capturing devices within the plurality of testing enclosures, to generate a mapping relationship between the feature information of the testing enclosures and the impulse response information of the testing audio capturing devices caused by the testing enclosures ([0037], [0045-6], [0048-9], [0064] the transfer functions of environments and speakers can be empirically determined by extracting the impulse response from output of a speaker in demonstration environments, i.e. determined impulse response information of the testing audio capturing devices within the plurality of testing enclosures, where the impulse responses of the environments, i.e. impulse response information of the testing ; and
determining first impulse response information of the audio capturing device caused by the enclosure based on the feature information of the enclosure and the mapping relationship ([0045], [0048-9], [0066] the transfer function of the reference environment, i.e. first impulse response information of the audio capturing device caused by the enclosure, can be determined through analytical generation using the geometries and materials of the environment and the associated acoustic performance parameters of the geometries and materials, i.e. determining…based on the feature information of the enclosure and the mapping relationship).  

Regarding claims 5, 12, and 19, Crutchfield teaches claims 1, 8, and 15, and further teaches
wherein the feature information of the enclosure comprises at least one of a size, a structure, or material of the enclosure ([0048-9], [0067] the impulse response of an environment can be affected by characteristics of the reference or demonstration environment, i.e. feature information of the enclosure, including geometric parameters, i.e. size, or materials and absorption/reflection parameters, i.e. material of the enclosure).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 9, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield, in view of Soulodre (US PG Pub No. 2012/0275613), as found in the IDS, hereinafter Soulodre.

Regarding claims 2, 9, and 16, Crutchfield teaches claims 1, 8, and 15.
While Crutchfield provides the application of environmental characteristics to an audio sample, Crutchfield does not specifically teach the process is a convolution, and thus does not teach
performing a convolution process on the first impulse response information and the audio data.
performing a convolution process on the first impulse response information and the audio data ([0142] the Reverb Generator may include an Artificial Reverberator that performs a convolution, i.e. performing a convolution process, where the input audio signal is convolved by one or more impulse responses, i.e. on the first impulse response information and the audio data).
Crutchfield and Soulodre are analogous art because they are from a similar field of endeavor in processing audio based on environmental effects on sound propagation. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the application of environmental characteristics to an audio sample teachings of Crutchfield with the use of convolution as the process by which the impulse responses are added to the audio signal as taught by Soulodre. The motivation to do so would have been to achieve a predictable result of enabling the system to add impulse responses to the audio signal that represent the target acoustical space being modeled (Soulodre [0142]).

Regarding claims 6 and 13, Crutchfield in view of Soulodre teaches claims 2 and 9, and Crutchfield further teaches
receiving test information using a test audio capturing device, the test audio capturing device being placed in the enclosure having the feature information ([0045-6], [0048-9] transfer functions or impulse responses of an environment, i.e. testing enclosures, with specific characteristics, such as geometry or materials, i.e. feature information, can be empirically determined by stimulating an acoustic input through a speaker to be captured by a microphone array, i.e. receiving ; and
 determining the first impulse response information based on the test information ([0045-6], [0048-9] transfer functions or impulse responses, which are the time domain equivalent of the transfer function, i.e. first impulse response information, of an environment, may be extracted from the acoustic signal captured by a microphone array in the environment, i.e. determining…based on the test information).  
Claim(s) 3, 4, 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield, in view of Soulodre, and further in view of Sahara et al. (US Patent No. 6782105), hereinafter Sahara.

Regarding claims 3, 10, and 17, Crutchfield teaches claims 1, 8, and 15, and further teaches
acquiring second impulse response information caused by background environment ([0045], [0084], [0085] environmental conditions such as the acoustic environment of a car engine running with the windows or roof closed or open, i.e. background environment, can be identified as environmental characteristics, i.e. second impulse response, which can be measured empirically);
While Crutchfield provides the identification of noise sources as environmental conditions, Crutchfield does not specifically teach the convolution of background information separate from other environmental characteristics, and thus does not teach
performing convolution process on the second impulse response information and the audio data to generate an initially-processed audio data;
performing a convolution process on the first impulse response information and the initially-processed audio data.
Soulodre, however, teaches performing convolution process on the second impulse response information and the audio data to generate an initially-processed audio data ([0142], [0145:10-13], [0160:3-10], [0171:10-12] the second impulse response is provided to the Reverb Generator, which may include an Artificial Reverberator that performs a convolution, i.e. performing a convolution process, where the input audio signal is convolved by one or more impulse responses, i.e. on the second impulse response information and the audio data, to generate and artificial reverberant signal, i.e. initially-processed audio data);
Crutchfield and Soulodre are analogous art because they are from a similar field of endeavor in processing audio based on environmental effects on sound propagation. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identification of the effects of environmental noise conditions teachings of Crutchfield with the specific convolution of only the impulse response of the environmental conditions as taught by Soulodre. The motivation to do so would have been to achieve a predictable result of enabling the system to choose which of a set of impulse responses to use in generating the reverberation-adjusted frequency spectra (Soulodre [0173]).
While Crutchfield in view of Soulodre provides a first and second impulse response, and convolution of the second impulse response with the input audio signal, 
performing a convolution process on the first impulse response information and the initially-processed audio data.
Sahara, however, teaches performing a convolution process on the first impulse response information and the initially-processed audio data ((2:29-31, 38-44, 50-54) a first finite impulse response filter, i.e. second impulse response, executes a convolution operation on the input sound to generate first data, i.e. initially-processed audio data, and a second finite impulse response filter, i.e. first impulse response information, executes a convolution operation of the first data with second set of parameters to generate a second data, i.e. performing a convolution process on the first impulse response information and the initially-processed audio data).
Crutchfield, Soulodre, and Sahara are analogous art because they are from a similar field of endeavor in processing audio based on environmental effects on sound propagation. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of multiple impulse responses in processing input signals teachings of Crutchfield, as modified by Soulodre, with the successive convolution of the impulse responses as taught by Sahara. The motivation to do so would have been to achieve a predictable result of enabling easy use of a larger number of reflection sounds to change reverberation characteristics of audio (Sahara (2:18-24)).


a building where the audio capturing device is placed, the building having building feature information;4Application No. 16/264,518
Attorney Docket No. 12852.0277-00000a position of the audio capturing device, the position having positional information ([0035], [0085] environmental conditions include the listening location in the vehicle, including front/back/left/right, i.e. positional information, where the measurement of spatial characteristics of audio uses separate microphones in an array to identify differences in captured audio at different points in space, i.e. position of the audio capturing device);
a noise point source around the audio capturing device;
or isotropic noises ([0085-6] environmental conditions include vehicle engine speed, RPM, gear, and windows open or closed).	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659                                                                                                                                                                                             
/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
02/19/2021